Brown, J., dissents and votes to reverse the judgment and validate the designating petition, with the following memorandum:
In my view the designating petition at bar should not have been declared invalid. This matter is distinguishable on its facts from Matter of Higby v Mahoney (48 NY2d 15), relied upon by the majority. Here, unlike Higby, there was no omission of the subscribing witness’ election or assembly district. Rather, what we have at bar is simply a case in which the subscribing witness — the candidate’s husband — inadvertently transposed the election and assembly district numbers of his otherwise correctly stated residence. This is, to my mind, a mere inconsequential defect, not in any wise likely to defraud, deceive or mislead. It does not justify invalidation of the designating petition.